Citation Nr: 1025723	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating) for the period prior to January 29, 
2009.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from August 1964 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 RO rating decision that, in 
pertinent part, denied a claim for a TDIU rating.  In October 
2008, the Board, in pertinent part, remanded the issue of 
entitlement to a TDIU rating, for further development.  

A May 2009 RO decision, in pertinent part, increased the rating 
for the Veteran's service-connected PTSD from 50 percent to 100 
percent, effective January 29, 2009.  The May 2009 RO decision, 
therefore, rendered moot the claim for entitlement to a TDIU 
rating for the period since January 29, 2009.  The issue of 
entitlement to a TDIU rating for the period prior to January 29, 
2009 remained before the Board.  

In a September 2009 decision, the Board denied the Veteran's 
claim for entitlement to a TDIU rating for the period prior to 
January 29, 2009.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2010, the parties (the Veteran and the VA 
Secretary) filed a joint motion which requested that the Board's 
decision be vacated and remanded.  A May 2010 Court Order granted 
the motion.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a statement received at the Board in June 2010, the Veteran's 
attorney requested that the Veteran be afforded a Board 
videoconference hearing.  

As the Veteran has requested a Board videoconference hearing, the 
case must be returned to the RO to arrange such a hearing.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


